


Exhibit 10.2

 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

SECOND AMENDMENT TO OFFICE LEASE

 

This SECOND AMENDMENT TO OFFICE LEASE (“Second Amendment”) is made and entered
into as of the 3rd day of June, 2009, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a
Delaware corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant entered into that
certain Office Lease dated as of January 31, 2008 (the “Office Lease”), as
amended by that certain First Amendment to Office Lease dated as of December 1,
2008 (the “First Amendment”) (The Office Lease and the First Amendment are
hereinafter referred to collectively as the “Lease”), whereby Landlord leases to
Tenant and Tenant leases from Landlord the entirety of the building (the
“Premises”) located and addressed at 13480 Evening Creek Drive North, San Diego,
California (the “Building”).  The Building is part of the office building
project commonly known as “Kilroy Sabre Springs.”  The Premises is identified in
the Lease as containing approximately 147,533 rentable square feet of space.

 

B.                                     The Premises has been remeasured in
accordance with Section 1.2 of the Office Lease.  In connection therewith, and
pursuant to the terms of such Section 1.2 of the Office Lease, Landlord notified
Tenant in writing on November 26, 2008, of Landlord’s space planner/architect’s
determination as to the total rentable square footage of the entire Premises
(the “Landlord Determination”).

 

C.                                     Tenant failed within fifteen (15) days
thereafter to deliver written notice to Landlord objecting to such Landlord
Determination, and therefore, pursuant to the terms of Section 1.2 of the
Office, such failure to object shall be deemed to constitute Tenant’s acceptance
of the Landlord Determination.

 

D.                                    Accordingly, Landlord and Tenant desire to
amend the Lease to reflect the correct rentable square footage for the Premises,
and to otherwise amend the Lease on the terms and conditions contained herein.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                       Capitalized Terms.  All undefined terms
when used herein shall have the same respective meanings as are given such terms
in the Lease unless expressly provided otherwise in this Second Amendment.

 

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

2.                                       Remeasurement of Premises.  Landlord
and Tenant hereby acknowledge and agree that the Premises has been remeasured
pursuant to Section 1.2 of the Office Lease, and Landlord and Tenant agree that,
notwithstanding any contrary provision contained in the Lease, the Premises
shall be deemed to contain 149,817 rentable (131,101 usable) square feet of
space, which measurement shall be applied retroactively to the Lease
Commencement Date as contemplated by Section 1.2 of the Office Lease. 
Accordingly, except where the relevant section (or portion thereof) of the
Office Lease or the First Amendment is expressly amended pursuant to the terms
of this Second Amendment, all references to “147,533 rentable square feet” shall
hereby be deemed to reference “149,817 rentable square feet.”  Landlord and
Tenant further acknowledge and agree that the rentable square footage of each
portion of the Premises is as follows:

 

Floor 6:

 

22,147 rentable square feet

Floor 5:

 

25,787 rentable square feet

Floor 4:

 

25,787 rentable square feet

Floor 3:

 

25,787 rentable square feet

Floor 2:

 

24,387 rentable square feet

Floor 1:

 

25,280 rentable square feet

Rentable Area of the Rooftop of the
Building*:                                       642 rentable square feet

 

--------------------------------------------------------------------------------

*  Pursuant to the BOMA standard applicable to single-tenant buildings, the
rentable area of the rooftop of the subject building is added to the rentable
area of the remainder of such building in determining the total rentable area of
the entirety of such building.

 

3.                                       Rent.  Further to the updated rentable
square footage documented above, Landlord and Tenant hereby acknowledge and
agree that Section 4 of the Summary, as amended and restated in it’s entirety in
Exhibit B attached to the First Amendment, is hereby amended and restated in its
entirety with the following:

 

“4.                                 Base Rent (Article 3):

 

Lease Year

 

Applicable
Square Footage

 

Monthly
Installment
of Base Rent**

 

Annual
Rental Rate
per Rentable
Square Foot

 

September 2, 2008 through October 31, 2008

 

N/A

 

$

[***]

 

N/A

 

November 1, 2008 through November 30, 2008

 

48,576

 

$

[***]

 

$

[***]

 

December 1, 2008 through February 28, 2009

 

74,363

 

$

[***]

 

$

[***]

 

 

2

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

March 1, 2009 through May 31, 2009

 

100,150

 

$

[***]

 

$

[***]

 

June 1, 2009 through June 6, 2009

 

124,537

 

$

[***]

 

$

[***]

 

June 7, 2009 through August 31, 2010

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2010 through August 31, 2011

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2011 through August 31, 2012

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2012 through August 31, 2013

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2013 through August 31, 2014

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2014 through August 31, 2015

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2015 through August 31, 2016

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2016 through August 31, 2017

 

149,817

 

$

[***]

 

$

[***]

 

September 1, 2017 through September 30, 2018

 

149,817

 

$

[***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

**                                  The Monthly Installment of Base Rent for the
period during the Lease Term from November 1, 2008 through May 31, 2009 was
calculated by multiplying $[***] by the Applicable Square Footage, and then
adding the Additional Monthly Base Rent pursuant to the First Amendment.  The
Monthly Installment of Base Rent for the period during the Lease Term from
June 1, 2009 through August 31, 2010 was calculated by multiplying $[***] by the
Applicable Square Footage (the “Base Amount”), and then adding the Additional
Monthly Base Rent pursuant to the First Amendment.  In all subsequent Lease
Years, the calculation of Monthly Installment of Base Rent reflects an annual
increase of [***] of the Base Amount, and then adding the Additional Monthly
Base Rent pursuant to the First Amendment. 

 

3

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

4.                                       Base Rent Payment/Credit.  Concurrently
with Tenant’s execution of this Second Amendment, Tenant shall pay to Landlord
the difference (if any) between (A) the amount of Base Rent actually paid by
Tenant for the period commencing on the Lease Commencement Date and ending on
the date of Tenant’s most recent payment of Base Rent, which does not reflect
the increase in the rentable square footage of the Premises set forth herein,
and (B) the amount of Base Rent due for such period based on the schedule set
forth above.  Alternatively, in the event Tenant has previously paid to Landlord
Base Rent for any period during the Lease Term prior to the date of this Second
Amendment in excess of the Base Rent which was due for such period (i.e., per
the schedule set forth above), Landlord shall credit any such difference against
the monthly installment of Base Rent next due and owing under the Lease, as
amended.

 

5.                                       Improvement Allowance.

 

5.1                                 Initial Improvement Allowance. 
Notwithstanding any provision to the contrary set forth in the Lease, the amount
of the “Improvement Allowance” set forth in Section 13 of the Summary and
Section 2.1 of the Tenant Work Letter attached to the Lease as Exhibit “B” (the
“Work Letter”) is hereby revised to be the total amount of [***].

 

5.2                                 Second Amendment Additional Allowance. 
Notwithstanding any provision to the contrary set forth in Section 2.3 of the
Work Letter, and in place of any increase in the “Additional Allowance” (as that
term is defined in Section 2.3 of the Work Letter), Tenant may, upon written
notice to Landlord given on or before the date which is thirty (30) days
following the date of this Second Amendment, elect to cause the Improvement
Allowance for the initial Premises to be increased by an amount (the “Second
Amendment Additional Allowance”) set forth in such notice.  Any such resulting
Second Amendment Additional Allowance shall (i) be an amount equal to an even
number of United States Dollars (as opposed to fractions of United States
Dollars), and (ii) in no event exceed the product of (A) [***], and (B) the
number of rentable square feet of the Premises in excess of the number of
rentable square feet of the Premises set forth in the Office Lease (i.e., an
amount equal [***] based upon 2,284 rentable square feet).  In the event Tenant
exercises its right to use all or any portion of the Second Amendment Additional
Allowance, the Monthly Installment of Base Rent for the Premises shall be
retroactively increased by an amount equal to the “Second Amendment Additional
Monthly Base Rent,” as that term is defined below, in order to repay the Second
Amendment Additional Allowance to Landlord.  The “Second Amendment Additional
Monthly Base Rent” shall be determined as the missing component of an annuity,
which annuity shall have (w) the amount of the Second Amendment Additional
Allowance which Tenant elects to utilize as the present value amount, [***].  If
Tenant elects to utilize all or a portion of the Second Amendment Additional
Allowance, then (i) all references in the Work Letter to the “Improvement
Allowance,” shall be deemed to include the Second Amendment Additional Allowance
which Tenant elects to utilize, and (ii) the parties shall promptly execute an
amendment (the “Second Amendment Additional Allowance Amendment”) to the Office
Lease setting forth the new amount of the Base Rent and Improvement Allowance
computed in accordance with this Section 5.2.

 

4

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

5.3                                 Mid-Term Improvement Allowance.  The amount
of the “Mid-Term Improvement Allowance” set forth in Section 14 of the Summary
and referred to in Section 8.6 of the Office Lease is hereby revised to be the
total amount of [***].

 

6.                                       Brokers.  Landlord and Tenant hereby
warrant to each other that they have had no dealings with any real estate broker
or agent in connection with the negotiation of this Second Amendment, excepting
only the real estate brokers or agents specified in Section 12 of the Summary
(collectively, the “Brokers”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Second
Amendment.  Each party agrees to indemnify and defend the other party against
and hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers. 
The terms of this Section 6 shall survive the expiration or earlier termination
of the Lease Term.

 

7.                                       Conflict.  In the event of any conflict
between the Lease and this Second Amendment, the terms of this Second Amendment
shall prevail.

 

8.                                       No Further Modification.  Except as
specifically set forth in this Second Amendment, all of the terms and provisions
of the Lease shall remain unmodified and in full and effect.

 

[Signatures follow on next page]

 

5

--------------------------------------------------------------------------------


 

*** Confidential portions of this document have been redacted and filed
separately with the Commission.

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above-written.

 

“LANDLORD”

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Kilroy Realty Corporation,

 

 

a Maryland corporation,

 

 

General Partner

 

 

 

 

By:

/s/ Jeffrey C. Hawken

 

 

 

 

 

Its:

EVP

 

 

 

 

By:

/s/ John T. Fucci

 

 

 

 

 

Its:

Sr. VP

 

 

“TENANT”

BRIDGEPOINT EDUCATION, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Andrew Clark

 

 

 

 

Its:

CEO

 

 

 

By:

/s/ Daniel J. Devine

 

 

 

 

 

 

Its:

CFO

 

6

--------------------------------------------------------------------------------
